DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is required since a typo was identified in the abstract.  
The application has been amended as follows:  
In line 24 of the Abstract, the following is deleted:  --Fig. 2--.

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of roping an elevator, which the elevator including an elevator car, equipped with car pulleys and arranged to run up and down in an elevator shaft, a counterweight, equipped with counterweight pulleys and connected to the elevator car with at least a hoisting rope from above, a machinery traction sheave at an upper part of the elevator shaft, a car side rope terminal and a counterweight side rope terminal, the method comprising: routing a first end of each hoisting rope from a first side of the elevator car under the car pulleys and up a second side of the 
None of the references of the prior art teach or suggest the elements of the elevator roping method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator roping method in the manner required by the claims.
Claims 15-17 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 15, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of roping an elevator, the elevator including an elevator car, equipped with car pulleys and arranged to run up and down in an elevator shaft, a counterweight, equipped with counterweight pulleys and connected to the elevator car with hoisting ropes from above, a machinery traction sheave at an upper part of the elevator shaft, the method comprising: hoisting the elevator car and the counterweight to a top part of an elevator shaft and routing a first end of each hoisting rope around the machinery traction sheave and the counterweight pulleys and thereafter fastening the first end of each hoisting rope to a counterweight side rope terminal; and lowering the counterweight to a lower part of the elevator shaft so that the 
None of the references of the prior art teach or suggest the elements of the elevator roping method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator roping method in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654